NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 19a0217n.06

                                             No. 18-3708

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                     FILED
                                                                                     Apr 26, 2019
 UNITED STATES OF AMERICA,                              )
                                                                                DEBORAH S. HUNT, Clerk
                                                        )
         Plaintiff-Appellee,                            )
                                                        )
                                                                 ON APPEAL FROM THE
 v.                                                     )
                                                                 UNITED STATES DISTRICT
                                                        )
                                                                 COURT FOR THE NORTHERN
 JESUS CARO LOPEZ,                                      )
                                                                 DISTRICT OF OHIO
                                                        )
         Defendant-Appellant.                           )
                                                        )



        Before: SUHRHEINRICH, THAPAR, and LARSEN, Circuit Judges.

        PER CURIAM. The district court approved an application pursuant to Title III for the

interception of wire and electronic communications from two cell phones suspected of being used

in a drug trafficking organization. The interception led to the indictment of Jesus Caro Lopez and

twelve co-defendants on a variety of drug trafficking charges. Caro Lopez moved to suppress the

evidence collected through the wiretaps; he also moved for a Franks hearing. See Franks v.

Delaware, 438 U.S. 154 (1978). The district court denied his motion and his request for a hearing.

Caro Lopez then entered a conditional guilty plea to one count of conspiracy to possess with intent

to distribute methamphetamine and cocaine, two counts of distribution of methamphetamine, one

count of conspiracy to commit money laundering, and one count of use of a communication facility

in a felony related to controlled substances. His plea reserved the right to appeal the district court’s

denial of the suppression motion.
No. 18-3708, United States v. Lopez


       On appeal, Caro Lopez claims that the district court erred by denying his motion to suppress

because the warrant affidavit neither established probable cause to support the Title III wiretap

applications nor complied with Title III’s necessity doctrine. See 18 U.S.C. § 2518(3)(c). He also

claims the district court erred by denying his request for a Franks hearing.

       In a well-reasoned opinion, the district court ably summarized the ninety-one-page warrant

affidavit and demonstrated why that affidavit both established probable cause and comported with

the necessity doctrine. The district court also explained that, although one statement in the warrant

affidavit was inaccurate, Caro Lopez had failed for two reasons to establish his entitlement to a

Franks hearing. First, he had failed to meet the “heavy burden” of making “a substantial

preliminary showing” that the statement was either intentionally false or made in reckless disregard

of the truth. United States v. Stewart, 306 F.3d 295, 304–05 (6th Cir. 2002). Second, he had not

demonstrated that, without the inaccurate statement, the Title III order would not have issued.

Franks, 438 U.S. at 155–56.

       After carefully reviewing the record, the parties’ briefs, and the applicable law, this court

has determined that the district court’s judgment should be affirmed. The district court’s opinion

carefully and correctly states the facts and the governing law and explains its reasoning, with which

we agree. No jurisprudential purpose would be served by a panel opinion. We, therefore, AFFIRM

the judgment for the reasons stated in the district court’s opinion and order dated March 13, 2018.




                                                -2-